PER CURIAM.
Byron Randall Baird appeals a prejudgment order in a dissolution proceeding setting temporary child support and a subsequent civil contempt order imposed for a two month delinquency in paying the ordered support.
We dismiss the appeal as it relates to the order setting temporary child support because we lack jurisdiction. The order setting the temporary support was rendered on March 1, 1993 but the notice of appeal was not filed until May 1993. The motion for reconsideration of the award of temporary support filed after the March order did not stay rendition. See Bell v. Geist, 531 So.2d 406 (Fla. 5th DCA 1988).
The order of contempt is vacated for the reason that, while the trial court made a written finding that Baird was able to pay $550 per month temporary child support, it did not find that Baird had the ability to pay the purge amount of $900 in order to gain freedom from incarceration.
DISMISSED IN PART; VACATED IN PART.
GOSHORN, PETERSON and GRIFFIN, JJ., concur.